This cause was tried in the district court of Pittsburg county, and judgment was rendered and entered on February 25, 1913. On February 28, 1913, defendants filed a motion for a new trial, which was overruled on March 21, 1913; whereupon they were granted 60 days in which to prepare and serve a case-made. For the reason that the filing of said motion was a vain thing, and plaintiffs in error did not prepare and serve a case-made within the three days allowed by statute from the rendition of the judgment, the appeal is dismissed. St. L.  S. F. R. Co. v.Nelson, 40 Okla. 143, 136 P. 590; C., R.I.   P. Ry. Co. v.City of Shawnee, 39 Okla. 728, 136 P. 591.